166 S.E.2d 534 (1969)
4 N.C. App. 299
STATE of North Carolina
v.
James Campbell McKINNON.
No. 6916SC40.
Court of Appeals of North Carolina.
April 2, 1969.
*535 Atty. Gen. Robert Morgan and Asst. Atty. Gen. George A. Goodwyn, for the State.
Musselwhite & Musselwhite, by Fred L. Musselwhite, Lumberton, for defendant appellant.
BRITT, Judge.
The sole exception appearing in the record is to the judgment entered by the trial judge. In State v. Warren, 113 N.C. 683, 18 S.E. 498, it is said:
"The defendant having pleaded guilty, his appeal could not call in question the facts charged nor the regularity and correctness in form of the warrant. * * * He is concluded as to these. * * * The appeal could only bring up for review the question whether the facts charged, and of which the defendant admitted himself to have been guilty, constitute an offense punishable under our laws and constitution."
The foregoing excerpts from State v. Warren, supra, were quoted with approval in an opinion by Sharp, J., in State v. Smith, 265 N.C. 173, 143 S.E.2d 293; also in an opinion by Parker, J. (now C. J.), in State v. Perry, 265 N.C. 517, 144 S.E.2d 591.
In his brief, defendant's counsel argues that defendant's plea of guilty was not freely, understandingly and voluntarily made. Assuming, arguendo, that this question is properly before us, the record discloses the following adjudication made by the trial judge prior to imposing sentence:
"Upon examination of the defendant in open court, it is ascertained, determined and adjudged that the plea of guilty is freely, understandingly and voluntarily made, without undue influence, compulsion or duress and without promise of leniency and it is ordered that his plea of guilty be entered."
We hold that defendant was properly sentenced upon a valid bill of indictment and that the sentence imposed by the trial judge was within the statutory limits and did not violate any provision of the Federal or State Constitutions.
The judgment of the superior court is
Affirmed.
MALLARD, C. J., and FRANK M. PARKER, J., concur.